Exhibit 10.15


AMENDMENT TO THE
STOCKHOLDERS AGREEMENT
This AMENDMENT, dated as of July 31, 2019 (this “Amendment”), to the Amended and
Restated Stockholders Agreement, dated as of November 13, 2018 (the “Original
Agreement”), is entered into by and between General Electric Company, a New York
corporation (“GE”), and Baker Hughes, a GE company, a Delaware corporation
(“BHGE”). Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Original Agreement.
WHEREAS, pursuant to Section 7.8 of the Original Agreement, the Original
Agreement may be amended or modified by a written instrument signed by the
parties hereto, provided that any material amendment or modification of the
Original Agreement shall require the prior written approval of the Conflicts
Committee or its authorized designee;
WHEREAS, this Amendment and the actions contemplated herein have been approved
in writing by the Conflicts Committee or its authorized designee; and
WHEREAS, the parties hereto desire to amend the Original Agreement on the terms
set forth herein.
NOW, THEREFORE, for good and valuable consideration, and intending to be legally
bound hereby, GE and BHGE hereby agree as follows:
1.Section 3.3(a) of the Original Agreement is hereby amended and restated as
follows:
“Audit Committee. The Audit Committee of the Company Board shall have at least
one (1) Company Independent Director.”
2.Except as expressly set forth in this Amendment, this Amendment does not, by
implication or otherwise, alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Original Agreement.
3.Each reference to “hereto”, “hereunder”, “herein” and “hereof” and each other
similar reference and each reference to “this Agreement” and each other similar
reference contained in the Original Agreement shall, after this Amendment
becomes effective, refer to the Original Agreement as amended hereby.
4.Sections 7.2 (Governing Law), 7.4 (Notices), 7.5 (Severability), 7.6 (Entire
Agreement), 7.7 (Assignment; No Third-Party Beneficiaries), 7.8 (Amendment;
Waiver), 7.9 (Interpretations), 7.11 (Counterparts; Electronic Transmission of
Signatures) and 7.12 (Enforceable by the Conflicts Committee) of the Original
Agreement are incorporated herein by reference, mutatis mutandis.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first written above by their respective officers thereunto duly
authorize.
GENERAL ELECTRIC COMPANY


By: /s/ John Godsman    
Name:
John Godsman

Title:
Vice President







BAKER HUGHES, A GE COMPANY


By: /s/ Lee Whitley    
Name:    Lee Whitley
Title:    Corporate Secretary

















